Citation Nr: 0422178	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  96-45 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to Agent Orange or secondary to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, including combat service in the Republic of Vietnam.  
He was a light weapons infantryman, and was awarded the 
Bronze Star Medal with device and the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran testified before a hearing officer at the 
RO in October 1997, and before the undersigned by video 
conference in January 2001.  Transcripts of those hearings 
are of record.  The issue on appeal returns following remand 
by the Board in March 2001.


REMAND

On a VA Form 9 dated in March 2004, the veteran requested a 
video conference hearing.  After the case file was forwarded 
to the Board, the veteran submitted another request dated in 
June 2004, for a video conference hearing.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC, for the following:

The veteran should be scheduled for a 
video conference hearing in accordance 
with the docket number of his appeal.  

The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until he 
is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





